Notice of Non-Responsive Amendment – Impermissible Shift
The reply filed on 12/8/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

The amendment filed 12/8/2020 has cancelled all of the previously pending claims (e.g., claims 1-11) and added new claims 12-28. Newly added claims 12-28 are directed to an invention that is independent or distinct from the invention of original claims 1-11. Newly added claims 12-28 omit – almost entirely – the language of claims 1-11. More specifically, new independent claims 1, 16, and 23 omit elements directed to the portal application layout definition, establishing a data structure including fields, populating fields, and updating the field values. None of these elements or concepts appear within claims 1, 16, or 23, or their respective dependent claims. In the other hand, the new claims add concepts not found within originally presented claims 1-11. For example, the newly added claims add concepts relating to “Life View data”, generating location data for life state data, providing security and gatekeeping features, offering compensation in return for access to life state information, denying access to life state information, deleting life state information, etc. 
As amended, Applicant has shifted the invention to a materially different device now focusing on unique inventive concepts. The majority of the limitations now recited did not appear in the claims as originally filed, they would not have been reasonably understood to form part of the scope of the originally claimed invention, nor do the new claims recite the features of the previously pending and now cancelled claims. Applicant’s amendments notably shift the thrust of the invention encompassed by the dependent claims, replacing pertinent, distinct subject matter of the original invention and shifting the thrust of the claimed scope. 
Ultimately, the invention encompassed by newly added claims 12-28 represents a materially different and distinct invention operating in a materially different and distinct manner from that embodied by original claims 1-11. The amendment results in an impermissible shift of the claimed invention. Lastly, the shift in invention creates a significant additional burden in search and examination, such as by raising distinct considerations with respect to the prior art, requiring distinct search strategies, and raising distinct considerations under 35 USC 112 and 35 USC 101. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  The current amendment leaves no claims directed to the originally presented invention. An amendment presenting only claims to a non-elected invention is non-responsive (MPEP 821.03).

Examiner Comment
The Examiner notes that the above is NOT a restriction requirement and does NOT require an election by Applicant. 
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619